          Case 8:20-bk-10143-TA                        Doc 474 Filed 06/18/21 Entered 06/18/21 16:19:33                                            Desc
                                                        Main Document     Page 1 of 5
 Attorney or Professional Name, Address, Telephone and FAX
 Ira D. Kharasch (CA Bar No. 109084)
 Erin Gray (CA Bar No. 157658)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910/Facsimile: (310) 201-0760
 E-mail – ikharasch@pszjlaw.com/egray@pszlaw.com
 Former Co-Counsel for the Debtor and Debtor in Possession

                        UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA

 In re:                                                                                                       Chapter 11

 BRIDGEMARK CORPORATION,                                                                                      Case Number: 8:20-bk-10143-TA

                                                                                                              Professional Fee Statement

                                                                                                    Debtor    Number:               11
                                                                                                              Month of:             April 1, 2021 through
                                                                                                                                    May 31, 2021
1. Name of Professional:                                                                            Pachulski Stang Ziehl & Jones LLP

2. Date of entry of order approving employment of the professional:                                 March 3, 2020

3. Total amount of pre-petition payments received by the professional:                              $416,987.32

4. Less: Total amount of pre-petition services rendered and expenses:                               -$316,987.32

5. Balance of funds remaining on date of filing of petition:                                        $100,000.00

6. Less: Total amount of all services rendered per prior fee statements: (Line 6 is not used when   $1,267,935.85 (composed of $1,327,935.85 less $60,000 voluntary
filing Statement Number 1).                                                                         deduction)

7. Less: Total amount of services and expenses this reporting period:                               See Attachment at Paragraph 5

8. Balance of funds remaining for next reporting period:                                            $0


DETAILED DOCUMENTATION SUPPORTING THE PROFESSIONAL FEES EARNED AND THE EXPENSES INCURRED
DURING THIS REPORTING PERIOD HAS BEEN SERVED ON THE UNITED STATES TRUSTEE, AND IS ATTACHED
HERETO. FEES AND COSTS WILL BE WITHDRAWN FROM THE TRUST ACCOUNT IN THE AMOUNT STATED IN ITEM
7 ABOVE UNLESS AN OBJECTION IS FILED WITH THE CLERK OF THE COURT AND SERVED ON THE PROFESSIONAL
NAMED ABOVE WITHIN 10 DAYS FROM THE DATE OF SERVICE OF THIS STATEMENT.


9. Total number of pages attached hereto:                                                           4


The above is a true and correct statement of fees earned and expenses incurred during the indicated reporting period.


           Dated: June 18, 2021                                                              PACHULSKI STANG ZIEHL & JONES LLP

                                                                                             /s/ Erin Gray
                                                                                             Erin Gray
                                                                                             Former Co-Counsel for the Debtor and Debtor in
                                                                                            Possession




Revised September 2012
DOCS_LA:337954.1    10804/002                   PROFESSIONAL FEE STATEMENT (Page 1 of 1)                                                                USTR16-6.0
Case 8:20-bk-10143-TA               Doc 474 Filed 06/18/21 Entered 06/18/21 16:19:33                           Desc
                                     Main Document     Page 2 of 5




                   ATTACHMENT TO PROFESSIONAL FEE STATEMENT NO. 11
                             Pachulski Stang Ziehl & Jones LLP


1.      On January 14, 2020 (the “Petition Date”), the Debtor filed with this Court a voluntary
petition for relief under chapter 11 of the Bankruptcy Code. The Debtor continues to operate its
business and manage its affairs as debtor-in-possession pursuant to sections 1107(a) and 1108 of
the Bankruptcy Code. The United States Trustee has not appointed an official committee of
unsecured creditors.

2.      On February 10, 2020, Pachulski Stang Ziehl & Jones LLP (the “Firm”) filed its
Application of Debtor and Debtor in Possession to Employ Pachulski Stang Ziehl & Jones LLP
as General Bankruptcy Counsel Effective as of the Petition Date [Docket No. 72], which was
approved by an order entered on March 3, 2020 [Docket No. 105]. On March 26, 2021, the
Court entered an order authorizing the Debtor to employ Theodora Oringher, PC as co-counsel,
effective January 1, 2021 [Docket No. 409]. On June 3, 2021, the Bankruptcy Court entered an
order granting the Firm’s Motion to Withdraw as Co-Counsel to Bridgemark Corporation [Doc
No 468]. The Firm’s withdrawal was effective as of June 3, 2021.

3.      On February 21, 2020, the Debtor filed a Motion for Order Establishing Monthly Fee and
Expense Reimbursement Procedures [Docket No. 90] (the “Fee Procedures Motion”) 1 which was
approved by order entered on March 17, 2020 [Docket No. 121] (the “Fee Procedures Order”).
Pursuant to the Fee Procedures Order, unless an objection is filed with the clerk of the Court and
served on the Firm within ten calendar days of the service of this Professional Fee Statement (the
“PFS”), the PFS shall be deemed approved on an interim basis, and the Debtor may pay the Firm
80% of the fees and 100% of the expenses requested in the PFS (the “Approved Amount”), and
the Firm is authorized to draw down the Approved Amount from any Retainer without the Court
holding a hearing or entering any further order thereon. Nothing herein relieves the Firm of the
obligation to file interim and final fee applications. The failure to object to the PFS does not
prejudice any party in interest from objecting to any interim or final fee application submitted by
the Firm.

4.     Professional Statement No. 11: This is the eleventh Professional Fee Statement by the
Firm. Fees and expenses incurred, paid, held back and owing in connection with prior Reporting
Periods are set forth below in paragraph 6(e).

5.      Request for Payment of Professional Fees: During the period April 1, 2021 through May
31, 2021 (the “Reporting Period”), the Firm incurred fees and costs of $77,221.50 and $2,751.56
respectively, for a total of $79,973.06. The Reporting Period includes fees of $2,370.00 and
costs of $1,340.54 (for a total of $3,710.54) that were attributable to the period between
1/14/2020-3/9/2020 but which were inadvertently omitted from prior bills. Prior to the payment
of any fees or expenses pursuant to this PFS, the Firm is holding a Retainer of $0.00. Thus, in


1
    All capitalized terms not defined herein have the meaning ascribed to them in the Fee Procedures Motion.

DOCS_LA:337956.3 10804/002
Case 8:20-bk-10143-TA             Doc 474 Filed 06/18/21 Entered 06/18/21 16:19:33                           Desc
                                   Main Document     Page 3 of 5




accordance with the Fee Procedures Order, the Firm is seeking payment of $61,777.20 (80% of
fees for services rendered) and $2,751.56 (100% of costs incurred), for a total of $64,528.76.

6.      Detailed Summary:
           a. Incurred Amount during the Reporting Period:
                   i. 100% of Fees: $77,221.50
                      100% of Expenses: $2,751.56

             b. Requested Amount during Reporting Period:
                      80% of Fees: $61,777.20
                      100% of Expenses: $2,751.56

             c. Holdback for the Reporting Period: $15,444.30

             d. Retainer
                    i. Before Payment of proposed Requested Amount: $0.00
                   ii. After Payment of proposed Requested Amount: $0.00

             e. Summary of Prior Reporting Periods
                   i. Incurred Amount for All Prior Reporting Periods:
                         1. PFS No. 1: (1/14/2020-2/29/2020): $450,104.96
                         2. PFS No. 2: (3/1/2020-3/31/2020): $174,460.70
                         3. PFS No. 3: (4/1/2020-4/30/2020): $138,209.60
                         4. PFS No. 4: (5/1/2020-5/31/2020): $69,447.50
                         5. PFS No. 5: (6/1/2020-6/30/2020): $58,150.25
                         6. PFS No. 6: (7/1/2020-7/31/2020): $15,298.40
                         7. PFS No. 7: (8/1/2020-8/31/2020): $54,120.20
                         8. PFS No. 8: (9/1/2020-11/30/2020): $116,407.90
                         9. PFS No. 9: (12/1/2020-2/28/2021): $95,358.76
                         10. PFS No. 10: (3/1/2021-3/31/2021): $156,377.56

                      ii. Approved Amount for All Prior Reporting Periods: 2


2
  On September 9, 2020, PSZJ filed its First Interim Application for Compensation and Reimbursement of Expenses
of Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel for the Debtor and Debtor in Possession for
the Period January 14, 2020 through July 31, 2020 (the “First Interim Fee Application”) [Docket No. 279].
Pursuant to a stipulation between PSZJ and the Office of the United States Trustee (the “UST”) filed on October 26,
2020 [Docket 316], PSZJ agreed to reduce its fees $60,000.00. On November 10, 2020, the Court entered an order
approving the First Interim Fee Application in the amount of $845,671.41, reflecting the $60,000 reduction in fees
agreed upon with the UST [Docket No. 328], for interim fees awarded in the amount of $818,262.25 and costs in the
amount of $27,262.25.

On February 3, 2021, PSZJ files its Second Interim Application for Compensation and Reimbursement of Expenses
of Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel for the Debtor and Debtor in Possession for
the Period of August 1, 2020 through November 30, 2020 (the “Second Interim Fee Application”) [Docket No. 360].
On February 25, 2021, the Court entered an order approving the Second Interim Fee Application [Docket No. 386]

DOCS_LA:337956.3 10804/002
Case 8:20-bk-10143-TA              Doc 474 Filed 06/18/21 Entered 06/18/21 16:19:33                            Desc
                                    Main Document     Page 4 of 5




                               1. PFS No. 1: (1/14/2020-2/29/2020): $362,389.81
                               2. PFS No. 2: (3/1/2020-3/31/2020): $139,584.20
                               3. PFS No. 3: (4/1/2020-4/30/2020): $112,818.10
                               4. PFS No. 4: (5/1/2020-5/31/2020): $55,658.50
                               5. PFS No. 5: (6/1/2020-6/30/2020): $47,313.45
                               6. PFS No. 6: (7/1/2020-7/31/2020): $12,254.90
                               7. PFS No. 7: (8/1/2020-8/31/2020): $43,515.00
                               8. PFS No. 8: (9/1/2020-11/30/2020): $94,038.52
                               9. PFS No. 9: (12/1/2020-2/28/2021): $76,871.26
                               10. PFS No. 10: (3/1/2021-3/31/2021): $129,850.46

                     iii. Holdback for all Prior Reporting Periods:
                             1. PFS No. 1: (1/14/2020-2/29/2020): $87,715.15
                             2. PFS No. 2: (3/1/2020 – 3/31/2020): $34,876.50
                             3. PFS No. 3: (4/1/2020-4/30/2020): $25,391.50
                             4. PFS No. 4: (5/1/2020-5/31/2020): $13,790.00
                             5. PFS No. 5: (6/1/2020-6/30/2020): $10,836.80
                             6. PFS No. 6: (7/1/2020-7/31/2020): $3,043.50
                             7. PFS No. 7: (8/1/2020-8/31/2020): $10,605.20
                             8. PFS No. 8: (9/1/2020-11/30/2020): $22,369.40
                             9. PFS No. 9: (12/1/2020-2/28/2021): $18,487.50
                             10. PFS No. 10: (3/1/2021-3/31/2021): $26,527.1

                     iv. Any Approved Amount Not Paid from Prior Reporting Periods:
                            1. PFS No. 1: (1/14/2020-2/29/2020): $0.00
                            2. PFS No. 2: (3/1/2020-3/31/2020): $0.00
                            3. PFS No. 3: (4/1/2020-4/30/2020): $0.00
                            4. PFS No. 4: (5/1/2020-5/31/2020): $0.00
                            5. PFS No. 5: (6/1/2020-6/30/2020): $0.00
                            6. PFS No. 6: (7/1/2020-7/31/2020): $0.00
                            7. PFS No. 7: (8/1/2020-8/31/2020): $10,605.20*
                            8. PFS No. 8: (9/1/2020-11/30/2020): $22,369.40*
                            9. PFS No. 9: (12/1/2020-2/28/2021): $18,487.50**
                            10. PFS No. 10: (3/1/2021-3/31/2021): $26,527.10**

7.     Personnel and Billing Rates: Below is a list of each of the professionals and
paraprofessionals who rendered services during the Reporting Period and their respective billing
rates.


in the amount of $170,528.12, for interim fees awarded in the amount of $164,873.00 and costs in the amount of
$5,655.12 (the “Second Interim Fee Order”).

*Amounts outstanding were approved pursuant the Second Interim Fee Order.
** Amounts are not yet approved, but will be requested by the Firm pursuant to its final fee application which is
expected to be filed within 90 days.

DOCS_LA:337956.3 10804/002
Case 8:20-bk-10143-TA        Doc 474 Filed 06/18/21 Entered 06/18/21 16:19:33      Desc
                              Main Document     Page 5 of 5




                                       Billing Rates

               Name                        Title               Rate ($ per hour)

             Erin Gray                   Counsel                   $950.00

         Ira D. Kharasch                 Partner                  $1,325.00

       Jeffrey H. Davidson               Partner                  $1,645.00

        James K.T. Hunter                Counsel                  $1,095.00

        Melisa DesJardien                 Other                    $395.00

      Nancy P.F. Lockwood               Paralegal                   $460.00

      William L. Ramseyer                Counsel                   $775.00

        William N. Lobel             (Former) Partner              $925.00




DOCS_LA:337956.3 10804/002
